Citation Nr: 1400148	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  07-26 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for lumbosacral strain with spina bifida.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for gout, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to September 1981.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for lumbosacral strain with spina bifida, finding that no new and material evidence had been submitted.  The RO also denied the Veteran's claims for service connection for sleep apnea and for an increased rating for gout, rated as noncompensably disabling at that time.

In a May 2012 decision, the Board granted the Veteran an increased rating, to 20 percent, for his service-connected gout but otherwise denied the Veteran's claims.  In April 2013, the Veteran's representative and VA's Office of General Counsel filed a joint motion requesting that the United States Court of Appeals for Veterans Claims (Court) vacate the Board's decision insofar as it denied the Veteran's petition to reopen the previously denied claim for service connection for lumbosacral strain with spina bifida, his claim for service connection for sleep apnea, and his claim for entitlement to a rating higher than 20 percent for gout.  That same month, the Court granted the Joint Motion and remanded the case to the Board for compliance with its terms. 

The Veteran testified before the undersigned Veterans Law Judge at videoconference hearings in January 2010 and February 2012.  Transcripts of the hearings have been associated with the Veteran's claims file.

The decision below addresses the Veteran's petition to reopen the previously denied claim of service connection for lumbosacral strain with spina bifida.  The underlying service connection issue and the other issues on appeal are addressed in the remand that follows the decision.


FINDINGS OF FACT

1.  In an October 1981 rating decision, the RO denied the Veteran's claim for service connection for lumbosacral strain with spina bifida.  The Veteran did not appeal that decision.

2.  Evidence received since the October 1981 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for lumbosacral strain with spina bifida, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An October 1981 rating decision that denied the Veteran's claim of service connection for lumbosacral strain with spina bifida is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the claim of service connection for lumbosacral strain with spina bifida, new and material evidence has been received; the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1981 rating decision, the RO denied the Veteran's claim for service connection for lumbosacral strain with spina bifida.  The Veteran did not appeal, so the decision became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In 2005, the Veteran sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for lumbosacral strain with spina bifida was the October 1981 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for lumbosacral strain with spina bifida in September 1981.  The RO denied the claim for service connection in October 1981.  This decision was not appealed and therefore became final.  See 38 U.S.C.A. § 7105; 38 .F.R. § 20.302, 20.1103.  The Veteran is seeking to reopen this previously denied claim, asserting that he has lumbosacral strain with spina bifida that is related to service.  

Evidence of record in 1981 concerning the Veteran's claimed lumbosacral strain with spina bifida included multiple service treatment records showing that the Veteran was treated for lumbosacral strain while on active duty.  A medical board evaluation dated in June 1981 noted a diagnosis of spina bifida that was found to have existed prior to service and not to have been aggravated thereby.  

Evidence added to the record since the RO's October 1981 rating decision concerning the Veteran's claim for service connection for lumbosacral strain with spina bifida includes records of VA and private treatment the Veteran has received since that date.  VA treatment records reflect treatment for complaints of low back pain in April 1986, May 1991, and August 1998, including indications that the Veteran complained of increased back pain following motor vehicle accidents in 1991 and 1998.  The Veteran also underwent VA examination in September 1986, at which time a diagnosis of spina bifida occulta was noted.  He has also undergone surgery for his low back problems.  The Veteran has also contended on multiple occasions, including in testimony before the undersigned Veterans Law Judge, that he injured his back in a fall in service and was never diagnosed with spina bifida before active duty.  As such, the Board finds that the evidence, in the form of the Veteran's statements, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the October 1981 decision, the RO denied the Veteran's claim for service connection because it found that he had a pre-existing disorder that was not worsened by his time on active duty.  Prior to the receipt of the above-identified evidence, the Veteran had not specifically contended that he injured his back in service or that he had not had any back problems prior to service.  Newly submitted evidence, however, reflects that the Veteran now claims that he did not have any back problems prior to service and that he injured his back in a fall while on active duty.  While it is very curious that the Veteran did not make these same allegations when he first filed his claim, because it provides support for the finding that the Veteran developed a back disorder in service or that a pre-existing back disability was worsened while he was on active duty, this evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for lumbosacral strain with spina bifida have been met.


ORDER

New and material evidence to reopen a claim of service connection for lumbosacral strain with spina bifida has been received; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims for service connection for lumbosacral strain with spina bifida and for sleep apnea, as well as his claim for an increased rating for his service-connected gout.  

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, at 1096; 38 U.S.C.A. § 1153 (West 2002).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

(The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not previously been VA's practice, which strongly suggests that the change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the claimant.)

Here, the Veteran has stated that he has experienced back pain and problems sleeping, which he attributes to sleep apnea, since service.  In particular, the Veteran reported at his February 2012 hearing before the undersigned Veterans Law Judge that he injured his back in service when he fell and that he was unaware of any back problem such as spina bifida existing prior to his entrance into active duty.  The Veteran also contends that his claimed sleep apnea may be due to his service-connected glomerulosclerosis with nephrotic syndrome, hypertension, and renal failure, or the medications he has been prescribed to treat those disorders.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Regarding the Veteran's claim for lumbosacral strain with spina bifida, the Board notes that the Veteran's service treatment records show that he was treated for lumbosacral strain while on active duty.  A medical board evaluation dated in June 1981 noted a diagnosis of spina bifida that was found to have existed prior to service and not been aggravated thereby.  Post-service records include records of VA and private treatment the Veteran has received since he left service.  VA treatment records reflect treatment for complaints of low back pain in April 1986, May 1991, and August 1998, including indications that the Veteran complained of increased back pain following motor vehicle accidents in 1991 and 1998.  The Veteran also underwent VA examination in September 1986, at which time a diagnosis of spina bifida occulta was noted.  He has also undergone surgery for his lower back problems.  The Veteran has also contended on multiple occasions, including in testimony before the undersigned Veterans Law Judge, that he injured his back in a fall in service and was never diagnosed with spina bifida before active duty.

As relates to the Veteran's claimed lumbosacral strain with spina bifida, as noted above, the evidence currently of record suggests that the Veteran's lumbosacral strain is attributable to spina bifida, which pre-existed service.  In particular, the June 1981 medical board evaluation noted a diagnosis of spina bifida that was found to have existed prior to service and not have been aggravated thereby.  However, no finding of spina bifida or any other spine disorder was noted at the Veteran's April 1979 entrance medical examination.  Further, as noted above, the Veteran testified at his February 2012 hearing that he was unaware, prior to entering service, that he had spina bifida and did not have any problems with his back until an in-service fall.  Thus, the question must be answered as to whether the Veteran's spina bifida clearly and unmistakably existed prior to service and was not worsened thereby.  In that connection, the Board notes that the June 1981 medical board's report provides only a finding that the Veteran experienced "lumbosacral strain associated with spina bifida occulta" that existed prior to service.  Similarly, a November 1986 line-of-duty determination states only that the Veteran experienced "lumbosacral strain associated with spina bifida occulta" that existed prior to service "without service aggravation."  The Board acknowledges that in the RO's October 1981 denial of the Veteran's claim for service connection for lumbosacral strain with spina bifida, the Veteran's disabilities were found to have existed prior to his entry into service.  However, the Board notes first that the evidence did not specifically address whether there was clear and unmistakable evidence that the Veteran's lumbosacral strain or spina bifida pre-existed service and, if so, whether there was clear and unmistakable evidence that the disabilities were not aggravated beyond their normal progression during the Veteran's period of active duty.
 
As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that lumbosacral strain with spina bifida existed prior to service and was not aggravated by such service.  The Court has described the clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  Here, the Veteran has contended that he has a current back disorder that began in service and has continued to the present.  The evidence clearly documents that the Veteran was treated for lumbosacral strain in service.  Relevant medical evidence suggests that the Veteran's lumbosacral strain with spina bifida predated his entry into service, but these diagnoses were not noted at the Veteran's entry into service.  Thus, the Veteran is entitled to the presumption of soundness, which as noted above can be overcome only by clear and unmistakable evidence both that the disabilities pre-existed service and were not worsened thereby.  The Board thus concludes that further analysis is required to determine whether the Veteran had spina bifida, lumbosacral strain, or any other back condition that both clearly and unmistakably pre-existed service and was clearly and unmistakably not worsened thereby.

The Board thus finds that a VA examination must be obtained in order to properly assess the Veteran's claim that he experiences lumbosacral strain with spina bifida that is a result of, or was aggravated by, his time in service.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The Board will therefore remand to obtain a clear assessment of the Veteran's lumbosacral strain with spina bifida by a qualified VA medical professional, based on a thorough physical examination and review of his claims file and medical history.  In particular, in order for the agency of original jurisdiction (AOJ) to make a legal determination with regard to the presumption of soundness, medical opinion evidence is needed addressing both whether the Veteran's lumbosacral strain or spina bifida clearly and unmistakably existed prior to service, and if so whether any such disability was clearly and unmistakably not worsened beyond its natural progression during the Veteran's time on active duty.  

Regarding the claim of service connection for sleep apnea, the Board notes that the Veteran underwent VA examination concerning his sleep apnea claim in January 2011.  At that time, the examiner acknowledged the Veteran's diagnosis of sleep apnea but opined that the disorder was not likely related to service or to service-connected disability.  In so finding, the examiner found the disorder to be likely related to the Veteran's obesity and pointed to medical literature suggesting that there was not a known link between sleep apnea and kidney or heart problems.  However, the Veteran has claimed that he believes his sleep apnea began in service.  In support of this claim, the Veteran has noted that in his separation report of medical history, conducted in February 1981, he responded "Yes" when asked if he experienced trouble sleeping.  At his February 1981 separation report of medical examination, the examiner assigned no diagnosis to the Veteran's complaint, but acknowledged that the Veteran complained of having had "frequent trouble sleeping since September 1980."

Because the January 2011 VA examiner did not address these in-service contentions explicitly, the Board finds that an additional VA medical opinion is required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an additional medical nexus opinion regarding the etiology of the Veteran's claimed sleep apnea.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

Specifically, the AOJ must arrange for the issuance of a medical opinion by the physician who offered the January 2011 opinions concerning the Veteran's claimed sleep apnea.  The examiner must focus in particular on the Veteran's February 1981 separation report of medical history, in which the Veteran complained of trouble sleeping, and the February 1981 report of medical examination, in which the examiner noted the Veteran's complaint of "frequent trouble sleeping since September 1980," in opining as to whether any sleep apnea had its origin in service.  The opinion must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records as noted above.  Such opinion is needed to fully and fairly evaluate the claim of service connection for sleep apnea.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the January 2011 VA examiner is unavailable or if such examination is needed to answer the questions posed.

Concerning the Veteran's claim for an increased rating for his service-connected gout, currently evaluated as 20 percent disabling, the Board notes that relevant evidence of record consists of treatment records from private and VA treatment providers, as well as VA examinations conducted in February 2008 and January 2011.  Records from the Veteran's ongoing treatment with VA providers document that he was treated for acute flares of gout in August 2004, November 2006, March 2007, August 2007, and August 2009.  He was further seen for emergency treatment of an acute gout flare in January 2012.  Report of a VA examination conducted in August 2005 noted a diagnosis of gout but found the Veteran to have no active process at that time.  At his February 2008 VA examination, the Veteran was noted to have "intermittent" flares of gout with remissions.  He was noted to have pain in the feet bilaterally, but the disorder was found not to affect the motion of any joint.  The examiner noted the Veteran's report that his gout flared every three to four months and caused him to take to his bed for up to a week each time.  However, physical examination found no flare of gout at the time.  Similarly, at his January 2011 VA examination, the Veteran complained of having acute flare ups that migrated between his feet, ankles, elbows, and toes.  At that time, the Veteran reported experiencing approximately three flares of gout every month that made it difficult for him to walk and lift and carry objects.  The Veteran further complained that during flares he experienced decreased strength and stamina and increased pain, leading to "general debility."  Physical examination revealed that motion of the Veteran's joints was not affected.  Radiological evaluation found mild degenerative changes in the Veteran's ankles bilaterally, as well as minimal degenerative change of the first metatarsophalangeal joints bilaterally.  The examiner found the Veteran to have "mild to moderate" gout with no clinical findings at the time of examination.

However, as noted by the parties in the April 2013 Joint Motion, the January 2011 VA examiner did not specifically discuss the severity of the Veteran's flare-ups of gout.  In that connection, the Court has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  The Court has indicated that these determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.  The VA examiner failed, however, to comment on whether pain could significantly limit functional ability during flare-ups and, if so, to express such functional loss for each affected joint in terms of additional range-of-motion loss (i.e., beyond what is shown clinically).  At the January 2011 examination, as well as at his hearings before the undersigned Veterans Law Judge, the Veteran has alleged that flare-ups of gout in multiple joints causes additional functional loss.  Therefore, the Board finds that another examination is warranted in order to comply with Mitchell and DeLuca, as well as with the April 2013 Joint Motion.  38 U.S.C.A. § 5103A(d)(1) (West 2002).

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific actions requested on remand does not relieve VA of the responsibility to ensure full compliance with the Act and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to re-adjudicating the claims on appeal. 

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examinations and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013). 

Spine-The examiner must review the Veteran's claims file and medical history, examine the Veteran, and opine as to whether there is clear and unmistakable evidence that lumbosacral strain, spina bifida, or any other diagnosed back disorder existed prior to service.  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of such disabilities in cases such as the Veteran's, the reviewer must then address whether there is clear and unmistakable evidence that any such disorder did not undergo a worsening beyond the normal progression of the disease during military service.  The examiner must point to the evidence found to be clear and unmistakable and explain why.

If the Veteran's lumbosacral strain, spina bifida, or any other diagnosed back disorder is not found to have pre-existed service, the reviewer must also address whether each such disorder is at least as likely as not directly related to his time in service.  The bases for each opinion provided must be explained in detail with the complete rationale for the opinions expressed.  The medical reasons for accepting or rejecting any statements made by the Veteran should be set forth in detail.

Gout-The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must discuss whether the Veteran experiences gout as an active process.  If so, the examiner must discuss in detail how often the Veteran experiences incapacitating exacerbations and whether the gout results in symptom combinations productive of definite impairment of health.  The examiner must also state whether the Veteran's gout is characterized by weight loss and anemia, or productive of a severe impairment to his health, and whether the gout results in constitutional manifestations, associated with active joint involvement, which are totally incapacitating.

If the examiner finds that the Veteran does not have gout as an active process, the examiner must describe, in detail, all of the chronic residuals (such as limitation of motion or ankylosis) of gout, including for each joint identified by the Veteran.  The examiner must conduct a full orthopedic examination of each joint identified by the Veteran as being affected by gout, including range-of-motion testing.  The examiner must discuss, for each such identified joint, whether the Veteran experiences chronic residuals in the joint due to gout, including as due to flare-ups.  For each joint with chronic residuals, the examiner must identify all objective manifestations (such as swelling, muscle spasm, or satisfactory evidence of painful motion) that confirm the presence of limitation of motion.  

Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of any joint affected by gout (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's gout.  In particular, the examiner must thoroughly discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the cervical and thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the entire range of motion of each of the joints affected by the Veteran's gout.

2.  The Veteran's claims file, including his complete service treatment records, must be referred to the physician who provided the January 2011 VA opinion concerning the Veteran's claimed sleep apnea.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

The reviewer must provide further discussion regarding his January 2011 opinion that the Veteran's sleep apnea is not likely etiologically linked to service or to any service-connected disorder.  In offering such discussion, the examiner must specifically focus on the Veteran's February 1981 separation reports of medical history and examination, in which he is noted to have experienced "frequent trouble sleeping since September 1980" in opining as to whether any such disorder had its origin in service.  These records must be specifically discussed in the context of any negative opinion.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  The examiner must specifically review the Veteran's service treatment records and comment upon them in the context of any opinion provided.  The medical reasons for accepting or rejecting the Veteran's assertion that sleep apnea began in service should be set forth in detail.  A detailed explanation for all conclusions reached by the reviewer must be provided.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.)  

3.  The adjudicator must ensure that the requested medical reports comply with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the examiner for necessary corrective action, as appropriate.  Any further development indicated by the record should be undertaken.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


